Citation Nr: 1744493	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  17-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a stomach disability, to include ptomaine poisoning.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty for training from May 1957 to November 1957 and on active duty from March 1958 to March 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a currently diagnosed disability of the stomach.


CONCLUSION OF LAW

The criteria for establishing service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks service connection for a stomach disability.  Specifically, he contends that during basic training in 1957 while stationed at Fort Jackson, South Carolina, he and his entire platoon were hospitalized for ptomaine poisoning.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records show no complaints, treatment, or diagnoses related to a stomach disorder.  Furthermore, in all examinations and histories in service, the Veteran specifically denied indigestion or any stomach trouble.  The Veteran has also not disclosed any current diagnosis related to the stomach by submitting or identifying the records of a medical provider who treated him for such a condition.

The Board thus finds that the evidence is against a finding that the Veteran has a currently diagnosed stomach disability.  There is no medical evidence in the file, either service or civilian, indicating that the Veteran is diagnosed with any stomach disability, including ptomaine poisoning or residuals from ptomaine poisoning.  The Board acknowledges that the Veteran reported a history of ptomaine poisoning during basic training.  While the Veteran as a layperson is competent to report observable symptomatology such as pain, he is not competent to diagnose a disability of the stomach as that is a complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his statements are not probative as to the existence of a stomach disability in service or currently.  The Board also finds that to the extent the Veteran has stated that he has had problems with his stomach since service, the statements by the Veteran lack credibility.  As noted above, the Veteran specifically denied problems with recurrent stomach trouble at the time of separation from service.  Given the conflict in the statements the Board finds the statements made contemporaneous with service to be more probative than the conflicting statements made in furtherance of this claim for disability benefits.

In the absence of a current disability or diagnosis of a stomach disability, there can be no valid claim for service connection.  There is also no competent and credible evidence of any such stomach disability at any point during the claims period or shortly before the claim was filed.  As the preponderance of the evidence establishes that the Veteran does not have a currently diagnosed stomach disability, the claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).


ORDER

Entitlement to service connection for a stomach disability, to include ptomaine poisoning, is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


